Citation Nr: 1742094	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  11-19 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a headache disorder, including as secondary to PTSD.

3.  Entitlement to service connection for fibromyalgia, including as secondary to PTSD.

4.  Entitlement to service connection for fibroid tumors, including as secondary to PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served in the United States Air Force Reserve from January 1985 to May 1986 with periods of active duty training (ADT) and inactive duty training (IDT). 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction of the matter has since been transferred to the RO in Baltimore, Maryland.

In June 2016, the Veteran was afforded a videoconference hearing before the undersigned.  At the hearing the Veteran waived RO consideration of any additional evidence submitted.  In August 2016 the Board remanded these matters for additional development.  An August 2016 decision review officer decision granted service connection for PTSD and assigned a 70 percent rating effective April 2009.  As that constitutes a full grant of that benefit sought on appeal, the PTSD claim is no longer pending before the Board.

The issue of entitlement to service connection for a psychiatric disorder other than PTSD is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a headache disorder.

2.  The Veteran does not have a present diagnosis of fibromyalgia.

3.  The competent medical evidence does not demonstrate that the Veteran's fibroid tumors are attributable to the Veteran's service, or any incident of service; nor are they proximately due to the service-connected PTSD.


CONCLUSIONS OF LAW

1.  Service connection for a headache disorder, to include as secondary to PTSD is not warranted.  38 U.S.C.A. § 1131, 5107 (West 2015); 38 C.F.R. § 3.303, 3.304(b) 3.310 (2016).

2.  Service connection for fibromyalgia, to include as secondary to PTSD is not warranted.  38 U.S.C.A. § 1131, 5107 (West 2015); 38 C.F.R. § 3.303, 3.310 (2016).

3.  Service connection for fibroid tumors, to include as secondary to PTSD is not warranted.  38 U.S.C.A. § 1131, 5107 (West 2015); 38 C.F.R. § 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the Veteran's record and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that in compliance with its August 2016 directives, the Veteran was scheduled for a VA examination.  In September 2016, however, the Veteran cancelled the scheduled examination.  The examinations were rescheduled to February 2017 and subsequently cancelled because the Veteran failed to respond.  In February 2017 the Veteran was notified that she failed to report for the VA examinations.  She was also advised that failure to report for the scheduled examination, without good cause, may result in a denial of the claims.  See 38 C.F.R. § 3.655.

The United States Court of Appeals for Veterans Claims (Court) has stated that the duty to assist is not a one-way street.  If a Veteran wishes help in developing her claim, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Furthermore when a claimant fails to report for an examination scheduled in conjunction with an original service connection claim, regulations provide that the claim will be decided on the evidence of record.  38 C.F.R. § 3.655(b).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

Legal Criteria, Factual Background and Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21-24); 38 C.F.R. § 3.6.  Service connection may thus be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training, or from injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101, 106, 1131. 

To establish a right to compensation for a present disability, a Veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Presumptive periods do not apply to periods of active duty for training or inactive duty training.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Id.

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Laypersons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran contends she has a headache disorder, fibromyalgia and fibroid tumors related to military service and in the alternative, secondary to her service-connected PTSD.  The Veteran's December 1984 enlistment medical examination report shows the Veteran had no abnormalities related to the claimed disorders of headache, fibromyalgia and fibroid tumors.  The Veteran's service treatment records (STRs) are silent for any complaints, treatment, diagnoses or other findings of fibromyalgia or fibroid tumors.  During service in July 1985 the Veteran was treated on an emergency care basis for severe headaches and body ache.  The diagnoses were headache, etiology questionable cluster and insomnia.

In a postservice, April 1993, University of Medicine and Dentistry of New Jersey University Hospital (University Hospital) social assessment, it was noted that the Veteran began having severe headaches in 1983.  

A June 2009 ultrasound of the pelvic shows the uterus measured approximately 16x9x10 cm and was diffusely replaced with a large heterogeneous mass consistent with a large fibroid.  The impression was replacement of the uterus with a large fibroid.  A July 2009 gynecology surgery/women's health treatment report shows a gynecology history of hysteroscopic resection of uterine fibroid in 2004.  The assessment was menorrhagia likely secondary to large uterine fibroid and symptomatic anemia.  A September 2009 case analysis noted the Veteran has a fibroid uterus that gives her heavy periods but potentially treatable and a benign condition.  

A September 2009 Social Security Administration (SSA) Disability Determination and Transmittal report shows the primary diagnosis for which the Veteran's SSA disability was based was anxiety related disorders and the secondary diagnosis was mood disorder.  It was noted that such disability began March 2009.

During a March 2010 VA neurological disorders examination, the Veteran reported that she sustained a skull fracture at age 3 when she fell down 25 to 30 steps at a daycare center.  The reported headaches began in childhood.  She stated that she has migraines which are hormonally related.  She reported having more frequent headaches in the military which she related to stress.  She repeatedly stated that she was told that her headaches are hormonal.  She reported that she was in a car accident in July 2009 where she hit her head.  Following examination, the examiner diagnosed headaches per history.  The examiner further noted that there was insufficient clinical evidence to warrant a diagnosis of any acute or chronic disorder or residuals thereof.  The examiner opined that headaches are not caused by or a result of the Veteran's service.  The rationale for the opinion was that the Veteran reported a history of headaches that were typically present at or around the time of her menses, which would be hormonally related.  There was no diagnostic evidence of this in the Veteran's record and there was no diagnosis of any chronic headache condition in the record.  The Veteran had a single headache episode in service, at which time she reported headache and body ache as well as insomnia.  There was no evidence of a chronic headache disability in service and the Veteran was not seen for headaches in service related to her menstrual cycle.

A February 2016 VA primary care outpatient note reveals the Veteran reported uterine bleeding for almost 2 weeks.  A transabdominal ultrasound examination of the pelvis was performed.  The uterus was enlarged likely reflecting multiple fibroids.  The impression was enlarged fibroid uterus.  At the June 2016 hearing, the Veteran stated that the issues of migraine headaches, fibromyalgia and fibroid tumors are secondary to PTSD.

Headache

STRs show that in July 1985 the Veteran was seen in emergency care for headaches.  That is the only notation relative to headaches shown in service.  There are no other records, for the remainder of her time in service, of complaints, treatment or diagnosis related to headaches.  There is no service separation examination of record for the Veteran.  Headaches were initially mentioned postservice in April 1993 when the Veteran reported (during an interview with a social worker) that she had severe headaches that began in 1983.  Even then there was no record of treatment or a diagnosis of a headache disorder.  Since there was only one episode of headache in service and no finding of any continued treatment after service the Veteran's inservice episode of headache is deemed acute and transitory and resolved without residuals.  

Moreover, the March 2010 VA examiner did not diagnose the Veteran with having a headache disorder, but instead the diagnosis was headaches per history; the examiner noted that there was insufficient clinical evidence to warrant a diagnosis of any acute or chronic headache disorder or residuals thereof.  Regarding the Veteran's assertion that her headaches were hormonal, the examiner noted that her reported history of headaches was typically present at or around the time of her menses, which would be hormonally related.  It was the examiner's opinion that headaches were not caused by or a result of the Veteran's service.  

As a threshold matter in all service connection claims, there must be evidence of a current disability.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The evidence shows that the Veteran does not have a current diagnosis of a headache disorder.  The evidence shows a diagnosis of headaches by history and insufficient clinical evidence to warrant a diagnosis of any acute or chronic disorder or residuals thereof.  Thus, the record does not show that the Veteran has been diagnosed with a headache disorder since she filed her claim.  The Veteran was afforded a new VA examination to further address the service connection claim for a headache disorder.  The Veteran did not report for the examination, and therefore the evidence expected from that examination, which might have been material to the outcome the claim could not be considered.  Based on the evidence of record that shows no diagnosis of a current headache disorder, service connection for a headache disorder (under either direct or secondary theory of recovery) must be denied.

Because the evidence preponderates against the claim of service connection for a headache disorder, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Fibromyalgia

After a thorough review of the evidentiary record, the Board finds no competent medical evidence of a diagnosis of fibromyalgia.  As noted above, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; Degmetich v. Brown, 104 F.3d 1328 (1997).  The current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to ... filing a claim for benefits based on that disability."  Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  In the absence of proof of a current disability, there can be no valid claim.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225. 

In reaching the conclusion that the Veteran does not have a current fibromyalgia disability, the Board has carefully reviewed the evidence of record, including the Veteran's STRs, and private and VA medical and treatment records.  As discussed above, the Veteran was afforded a VA examination to further address the service connection claim for fibromyalgia.  The Veteran did not report for the examination, and therefore the evidence expected from that examination, which might have been material to the outcome of the claim, could not be considered.  Based on the evidence of record that shows no diagnosis of a current disorder (fibromyalgia), service connection for fibromyalgia (under either direct or secondary theory of recovery) must be denied.

Fibroid Tumors

The Veteran contends that her current diagnosis of fibroid tumors is related to service or alternatively secondary to her service-connected PTSD.  Her STRs are silent for any history, complaints, treatment or diagnosis for fibroid tumors.  A July 2009 gynecology surgery/women's health treatment report shows a gynecology history of hysteroscopic resection of uterine fibroid in 2004, which is 18 years after the Veteran's discharge from service.  Consequently, service connection for fibroid tumors on the basis that the disability became manifest in service and has persisted is not warranted.  The evidence of record, however, does not provide an etiology for the Veteran's fibroid tumors.  There is no medical opinion or treatise evidence in the record that suggests that the Veteran's fibroid tumors may be related to service or proximately due to the service-connected PTSD.  

While the Veteran is competent to provide opinions on some medical questions, see Kahana, 24 Vet. App. at 428, whether fibroid tumors may (in the absence of onset in service/continuity since) be related to service or due to a service-connected disability is a medical question outside the scope of common knowledge.  It requires medical expertise.  Jandreau, 492 F.3d at 1372.  The Veteran is a layperson and has not presented any probative medical evidence in support of her theories that her fibroid tumors are related to her service or alternatively proximately due to her service-connected PTSD.  The Board notes that the Veteran was afforded a VA examination to further address the service connection claim for fibroid tumors, but she did not report for the examination; the evidence expected from that examination might have been material to the outcome of the claim.  Consequently, there is no probative evidence that shows or suggests that the Veteran's fibroid tumors may be related to her service or due to her service-connected PTSD, and therefore the preponderance of the evidence is against the claim, and it must be denied.  The benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.


ORDER

Service connection for a headache disorder is denied.  

Service connection for fibromyalgia is denied.

Service connection for fibroid tumors is denied.  


REMAND

The Board finds that additional development is necessary prior to appellate review of the Veteran's service connection claim for a psychiatric disorder other than PTSD, as the Board finds that the Veteran's psychiatric disorder other than PTSD preexisted service.  The evidence includes a report of the University Hospital, Department of Psychiatry and Mental Health Sciences Clinical Anamnesis, which shows the Veteran had 2 mental health hospitalizations prior to service.  She was hospitalized in 1983-1984 with a diagnosis of paranoid schizophrenia; and from November 3 to November 9, 1984 with a diagnosis of atypical psychosis.  

On May 2014 PTSD examination, the Veteran reported that she had her first "nervous breakdown" at age 16.  She had two nervous breakdowns prior to service.  She had no formal psychiatric treatment in the military.  The examiner noted that because psychotic behavior may be linked to a bipolar disorder, which is episodic and her inherently poor coping skills, the symptom presentation of her mental disorders varies depending on her current stressors and the presence of healthy social support.  It is not possible to determine which disorder is most impairing.  The examiner noted further that it is clear in this case that the Veteran had mental disorder symptoms and mental health treatment prior to service.  The psychiatric diagnoses (other than PTSD) were unspecified psychotic disorder and borderline personality disorder.  The examiner opined that the Veteran's psychotic disorder is not clearly linked to any event.  

Although a psychiatric disorder was not clinically identified when the Veteran was examined for service entrance, the private mental health treatment records show she had a psychiatric disorder prior to service.  In addition, during the May 2014 PTSD examination, she reported having two nervous breakdowns prior to service; and the May 2014 VA examiner noted that it is clear that the Veteran had mental disorder symptoms and mental health treatment prior to service.  See Smith v. Shineseki, 24 Vet. App. 40 (2010) (38 C.F.R. §§ 3.307 and 3.309 as well as the presumptions of soundness and aggravation are inapplicable to periods of active duty for training). 

In May 2014 the Veteran underwent a VA PTSD examination.  The examiner noted diagnoses other than PTSD of unspecified psychotic disorder and borderline personality disorder.  While the examiner noted that it was clear in this case that the Veteran had mental disorder symptoms and mental health treatment prior to service, the examiner did not address whether the Veteran's psychiatric disorder other than PTSD was not aggravated by her service.  A further examination is thus necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a psychiatrist or psychologist to determine the nature of the Veteran's psychiatric disorder other than PTSD.  The Veteran's record must be made available to and reviewed by the examiner.  A note that it was reviewed should be included in the report.  After reviewing the record and examining the Veteran, the examiner should answer the following questions:

1) Was any preexisting psychiatric disorder in service at least as likely as not (a 50 percent or greater probability) aggravated by service?

2) Was such psychiatric disorder at least as likely as not aggravated by the service-connected PTSD?

The examiner must include a rationale with all opinions, citing to supporting clinical data and/or medical literature as deemed appropriate.

2.  The AOJ should then review the record, and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and her attorney opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


